Proceeding pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with possession of stolen property and providing unauthorized legal assistance after legal papers belonging to another inmate were found in petitioner’s cell. Following a tier II disciplinary hearing, petitioner was found not guilty of the possession of stolen property charge, but was found guilty of providing unauthorized legal assistance. After this determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding.
We confirm. Contrary to petitioner’s contention, the misbehavior report and the hearing testimony of its author, who testified that petitioner admitted to having the other inmate’s legal papers and that he was looking them over for that inmate, provide substantial evidence supporting the determination of guilt (see Matter of Kelly v Department of Correctional Servs., 75 AD3d 672, 673 [2010]; Matter of Kalwasinski v Goord, 25 AD3d 1050, 1050 [2006]). Contradictory testimony offered by petitioner and the other inmate that petitioner took the papers by *957mistake created credibility issues for the Hearing Officer to resolve (see Matter of Williams v Fischer, 102 AD3d 1044, 1044 [2013]; Matter of Connelly v Griffin, 101 AD3d 1211, 1212 [2012]). Petitioner’s remaining claims, including that he was denied a fair hearing, have been reviewed and found to be without merit. Accordingly, we discern no basis upon which to disturb the determination.
Peters, P.J., Rose, Spain and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.